DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (US 2015/0306731, previously cited) in view of Bajaj et al (US 2016/0136787, previously cited) and further in view of Yeh et al (US 2015/0059254, previously cited).
Regarding claim 1, Qian teaches a CMP polishing pad having a low damping component for polishing a substrate chosen from at least one of a memory and a semiconductor substrate ([0004]) comprising: a polishing layer adapted for polishing the substrate which is a polyurethane reaction product of a thermosetting reaction mixture comprising a curative mixture of 4,4'-methylenebis(3-choro-2,6-diethylaniline) (MCDEA) and 4,4'-methylene-bis-o-(2-chloroaniline) (MbOCA) ([0039]; curative can be MCDEA, MbOCA or “mixtures thereof”), and a polyisocyanate prepolymer having an unreacted isocyanate (NCO) concentration of from 8.6 to 11 wt.% ([0033]; 8.95 to 9.25 wt% fully encompassed by claimed range) and formed from one or two aromatic diisocyanates or a mixture of an aromatic diisocyanate and up to 67 wt.% of an alicyclic diisocyanate based on the total weight of the aromatic and alicyclic diisocyanates ([0031]; aromatic diisocyanate listed among other alternatives), a polyol of polytetramethylene ether glycol (PTMEG), polypropylene glycol (PPG), or a polyol blend of PTMEG and PPG as reactants ([0032]; PTMEG and PPG are both listed as potential polyol alternatives), and a microelement comprising hollow core polymeric materials ([0041]; “polymeric microballoons”), wherein the polyurethane reaction product in the polishing layer has a shore D hardness according to ASTM D2240-15 (2015) of from 50 to 90 ([0043]; Shore D hardness of 40-60, overlapping the claimed range. “in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists” MPEP 2144.05 I), further wherein the polyurethane reaction product in the polishing layer has a shear storage modulus (G') at 40 °C of from 70 to 500 MPa ([0046-0047]; shear storage modulus overlaps claimed range, but measured at lower temperature), and, still further wherein the polishing layer has a damping component (G"/G' measured by shear dynamic mechanical analysis (DMA), ASTM D5279-08 (2008)) at 40 °C of from 0.06 to 0.13 (table 3 lists several examples of G’ and G’’ which fall within the claimed range (e.g. ex. 1: 6.1 MPa /64 MPa = 0.095), as measured at 40 degrees C). 
Qian does not explicitly teach a particular weight ratio of MCDEA to MbOCA from 3:7 to 1:1. However, as Qian teaches the usage of MCDEA or MBOCA and mixtures thereof ([0037]), Qian implicitly discloses a ratio range from 1:0 to 0:1, which encompasses the claimed range. “In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists” (MPEP 2144.05 I). As each of these materials performs the same function as a curative for the polymer mixture, a person having ordinary skill could easily mix them in a suitable ratio based on the availability of the materials and the teachings of Qian that they may be mixed with a reasonable expectation of success. Additionally, applicant has provided no showing of criticality to the claimed range (see arguments below for further explanation). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a weight ratio of MCDEA to MbOCA of from 3:7 to 1:1 in order to provide an effective curative for the polymer mixture as taught by Qian. 
While Qian’s storage modulus and damping component overlap or fall within the claimed ranges, Qian does not measure these properties at the temperatures claimed. However, Bajaj teaches a CMP polishing pad and establishes that temperatures have a direct effect on the storage modulus (fig 5C, [0146], storage modulus measured over a range of 30-90 °C, which encompass the claimed temperature) and damping component ([0145], damping component “tan δ” varies between temperatures of 30-90 °C, which encompass the claimed temperature), the storage modulus in turn effecting pad performance and in particular planarity and polishing efficiency ([0141-0142]), and the damping component having a direct effect on the polishing effects of the pad which can lower dishing and increase planarization efficiency ([0145]). It is obvious to optimize within prior art conditions through routine experimentation, particularly when the parameters are recognized as results effective variables in the prior art (MPEP 2144.05 II). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to establish the storage modulus and damping component taught by Qian at 65 °C and 50 °C respectively, as it is known that the temperature has a direct effect on these properties, and Bajaj establishes the storage modulus and damping component as results effective variables which directly affect the pad’s planarity, efficiency and dishing ([0141-0142], [0145]). Further, applicant has provided no showing of criticality to the claimed ranges. 
Qian does not teach a porosity from 47% to 53%. Yeh teaches a chemical mechanical polishing pad having a porosity of 0.25% to 60% ([0011]), fully encompassing the claimed range. In the case where the claimed ranges overlap or lie inside ranges discloses by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Yeh establishes that porosity is a results effective variable which affects the pad’s ability to transfer polishing fluids during polishing ([0011]). It is obvious to optimize within prior art conditions through routine experimentation, particularly when the parameters are recognized as results effective variables in the prior art (MPEP 2144.05 II). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrive at a pad density from 47% to 53% in the pad of Qian, as this range is fully encompassed by the density range disclosed by Yeh and the density can be selected by a person having ordinary skill in the art to achieve the desired polishing fluid transfer as taught by Yeh ([0011]). Further, applicant has provided no showing of criticality to the claimed range.
Regarding claim 2, Qian, as modified, teaches all the limitations of claim 1 as described above. Claim 2 slightly narrows the range disclosed in claim 1 and is obvious for substantially the same reasons discussed in the rejection of claim 1 above.
Regarding claim 3, Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the aromatic diisocyanate or mixture thereof with an alicyclic diisocyanate is chosen from toluene diisocyanate (TDI), TDI mixed with up to 20 wt% of MDI, or a mixture of TDI and up to 67 wt% H12MDI ([0031]; toluene diisocyanate disclosed).
Regarding claims 4-6 Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the polyisocyanate prepolymer has an unreacted isocyanate (NCO) concentration of from 8.6 to 10.3 wt.% of the polyisocyanate prepolymer ([0033]; 8.95 to 9.25 anticipates this range), and wherein the polyol used to form the polyisocyanate prepolymer is chosen from (i) PTMEG, (ii) PPG or (iii) a polyol blend of PTMEG and PPG in a ratio of PTMEG to PPG of from 1:0 to 1:4 ([0032]; PTMEG and PPG are each listed as alternatives); wherein the stoichiometric ratio of the sum of the total moles of amine (NH2) groups and the total moles of hydroxyl (OH) groups in the reaction mixture to the total moles of unreacted isocyanate (NCO) groups in the reaction mixture ranges from 0.90:1 to 1.20:1 ([0040]; 0.85 to 1.15 overlaps the claimed range; several examples listed in table 2 within the claimed range; e.g. ex 5 at 1.05); and wherein the polishing layer of the CMP polishing pad further comprises microelements chosen from entrapped gas bubbles, hollow core polymeric materials, liquid filled hollow core polymeric materials, and fillers ([0066]; microsphere fillers).
Regarding claim 7 Qian, as modified, teaches all the limitations of claim 1 as described above. Claim 7 further limits the storage modulus recited in claim 1 and is obvious for substantially the same reasons as discussed in claim 1 above (modulus rendered obvious by teachings of Qian and Bajaj).
Regarding claim 8 Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the polishing pad or polishing layer has a density of 0.55 to 1.17 g/cm3 ([0042]; 0.7 to 1.1 g/cm3 fully encompassed by claimed range).
Regarding claim 9 Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the polishing layer comprises a polyurethane reaction product having a hard segment (special definition in applicant’s specification page 6, 4th paragraph includes “diol, glycol, diglycol, diamine, triamine or polyamine, diisocyanate, triisocyanate, or reaction product thereof” and “excludes polyethers or polyglycols having three or more ether groups, such as polytetramethylene glycols or polypropylene glycols”) from 45 to 75% based on a the total weight of the thermosetting reaction mixture ([0035]; 10 to 60 wt%, overlapping the claimed range; the polyol curative constitutes the hard segment as disclosed by it consisting of diols [0032]). “In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists” (MPEP 2144.05 I). Further, applicant has provided no showing of criticality to the claimed range.
Regarding claim 11 Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the polyisocyanate prepolymer has an unreacted isocyanate (NCO) concentration of from 8.6 to 10.3 wt.% of the polyisocyanate prepolymer ([0033]; 8.95 to 9.25 anticipates this range), and wherein the polyol used to form the polyisocyanate prepolymer is chosen from (i) PTMEG, (ii) PPG or (iii) a polyol blend of PTMEG and PPG in a ratio of PTMEG to PPG of from 12:1 to 1:1 ([0032]; PTMEG and PPG are each listed as alternatives).
Response to Arguments
Applicant's arguments filed 24 Aug 2022 have been fully considered but they are not persuasive. Applicant argues that Qian does not teach or render obvious the newly claimed curative mixture range. Examiner respectfully disagrees. Qian discloses that the claimed MCDEA and MbOCA may be used individually or mixed as a curative in the polymer mixture ([0039]). Contrary to applicant’s arguments, applicant has provided no showing of criticality to the claimed range. In fact, many of applicant’s working examples contain only MCDEA (applicant’s table 1, examples D, H, and I), indicating that the claimed range is not critical to practice the invention. Applicant describes example J having a 1:1 ratio as having a better material removal rate as compared to comparative example A, which only uses MbOCA. However, this change is likely due to the difference in porosity due to the different expancel pores used (table 1). At no point in the specification does applicant isolate the variable of curative mixture ratio or describe that this ratio has any discernable effect on the polishing pad. In fact, inventive examples D and G, which appear to have all the same ingredients, except D uses only MCDEA while G uses a 1:1 ratio of MCDEA to MbOCA (table 1) appear to have nearly identical polishing results as shown in table 4. This indicates that the claimed ratio is not critical to the invention, as example D falls outside the claimed range. In light of this and the fact that Qian teaches mixing the claimed materials, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed ratio as one would reasonably expect these materials mixed in this ratio to perform its function as a polymer curative.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723